DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the 03/11/2021 Patent Board Decision, the rejection of claim 78 was affirmed. Accordingly the disposition of the pending claims remained as in the 03/30/2018 Final Office Action, in which claims 1, 2, 4-10, 65-67, and 71-77 remained allowed, claim 78 remained rejected, and claims 79 and 80 remained objected to. 
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/03/2021 is entered.
In Applicant’s 06/03/2021 Reply, claim 78 was canceled, while claims 79 and 80 were amended.
Claims 1, 2, 4-10, 65-67, 71-77, 79, and 80 remain pending.

Remarks and Amendments
	Claim 78 is rejected under 35 USC 102(b) as anticipated by compound having the registry number RN 380350-42-5, STN/CAPLUS (01/03/2002): 

    PNG
    media_image1.png
    181
    906
    media_image1.png
    Greyscale

	Applicant canceled claim 78. This rejection is withdrawn. The objection to claims 79 and 80 is also withdrawn, because neither depends from a rejected base claim.  

Conclusion
Claims 1, 2, 4-10, 65-67, 71-77, 79, and 80 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655/